*776Memorandum by the Court. The acts of defendant upon his motion to vacate the order of sequestration and to reargue that motion in 1942, in presenting affidavits and arguing that the parties were reconciled and living together, were inconsistent with his claim that his appearance was special only to question the jurisdiction of the court. (Farmer v. National Life Association, 138 N. Y. 265, 269; Henderson v. Henderson, 247 N. Y. 428, 432; Legler v. Legler, 244 App. Div. 55; Matter of Macaulay, 27 Hun 577, 578; Citizen Trust Co. v. Prescott & Son, Inc., 221 App. Div. 426, 431.)
Order denying defendant’s motion to vacate an order of sequestration affirmed, with $10 costs and disbursements.